                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAWN DEE WALDRON,

                       Plaintiff,

v.                                                                   No. 1:18-cv-00398-KRS

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                       Defendant.


                   ORDER FOR THE AWARD OF ATTORNEY FEES
                 PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER comes before the Court upon the parties’ Stipulated Motion for

Attorney Fees Pursuant to the Equal Access to Justice Act. (Doc. 29). The Court, being fully

advised in the premises, FINDS that the motion is well-taken and should be GRANTED.

       IT IS, THEREFORE, ORDERED that the motion is GRANTED and Plaintiff is

awarded $ 6,129.00 in attorney fees pursuant to the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412(d). See Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       Payment of this amount shall constitute a complete release from and bar to any and all

claims Plaintiff may have relating to EAJA fees in connection with this action. The parties

further agree that the EAJA award is without prejudice to Plaintiff’s attorney’s right to seek

attorney fees pursuant to 42 U.S.C. § 406(b), subject to the offset provisions of the EAJA. See

28 U.S.C. § 2412(c)(1) (2006).

       IT IS FURTHER ORDERED that, if Plaintiff’s counsel receives attorney fees under
both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
